                                                     Case 4:19-cv-04774 Document 1-3 Filed on 12/09/19 in TXSD Page 1 of 20

                                                                      2019-58106 / Court: 055
CertifiedDocumentNumber:86743990-Page1of15




                                                                             EXHIBIT A
CertifiedDocumentNumber:86743990-Page2of15   Case 4:19-cv-04774 Document 1-3 Filed on 12/09/19 in TXSD Page 2 of 20
CertifiedDocumentNumber:86743990-Page3of15   Case 4:19-cv-04774 Document 1-3 Filed on 12/09/19 in TXSD Page 3 of 20
CertifiedDocumentNumber:86743990-Page4of15   Case 4:19-cv-04774 Document 1-3 Filed on 12/09/19 in TXSD Page 4 of 20
CertifiedDocumentNumber:86743990-Page5of15   Case 4:19-cv-04774 Document 1-3 Filed on 12/09/19 in TXSD Page 5 of 20
CertifiedDocumentNumber:86743990-Page6of15   Case 4:19-cv-04774 Document 1-3 Filed on 12/09/19 in TXSD Page 6 of 20
CertifiedDocumentNumber:86743990-Page7of15   Case 4:19-cv-04774 Document 1-3 Filed on 12/09/19 in TXSD Page 7 of 20
CertifiedDocumentNumber:86743990-Page8of15   Case 4:19-cv-04774 Document 1-3 Filed on 12/09/19 in TXSD Page 8 of 20
CertifiedDocumentNumber:86743990-Page9of15   Case 4:19-cv-04774 Document 1-3 Filed on 12/09/19 in TXSD Page 9 of 20
CertifiedDocumentNumber:86743990-Page10of15   Case 4:19-cv-04774 Document 1-3 Filed on 12/09/19 in TXSD Page 10 of 20
CertifiedDocumentNumber:86743990-Page11of15   Case 4:19-cv-04774 Document 1-3 Filed on 12/09/19 in TXSD Page 11 of 20
CertifiedDocumentNumber:86743990-Page12of15   Case 4:19-cv-04774 Document 1-3 Filed on 12/09/19 in TXSD Page 12 of 20
CertifiedDocumentNumber:86743990-Page13of15   Case 4:19-cv-04774 Document 1-3 Filed on 12/09/19 in TXSD Page 13 of 20
CertifiedDocumentNumber:86743990-Page14of15   Case 4:19-cv-04774 Document 1-3 Filed on 12/09/19 in TXSD Page 14 of 20
CertifiedDocumentNumber:86743990-Page15of15   Case 4:19-cv-04774 Document 1-3 Filed on 12/09/19 in TXSD Page 15 of 20
              Case 4:19-cv-04774 Document 1-3 Filed on 12/09/19 in TXSD Page 16 of 20




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this September 11, 2019


     Certified Document Number:        86743990 Total Pages: 15




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-04774 Document 1-3 Filed on 12/09/19 in TXSD Page 17 of 20 11/7/2019 1:35 PM
                                                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                                                     Envelope No. 38314537
                                                                                                                                              By: Brittany Hall
                                                                                                                                    Filed: 11/7/2019 1:35 PM
CertifiedDocumentNumber:87993406-Page1of1
              Case 4:19-cv-04774 Document 1-3 Filed on 12/09/19 in TXSD Page 18 of 20




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 19, 2019


     Certified Document Number:        87993406 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:88078052-Page1of1   Case 4:19-cv-04774 Document 1-3 Filed on 12/09/19 in TXSD Page 19 of 20
              Case 4:19-cv-04774 Document 1-3 Filed on 12/09/19 in TXSD Page 20 of 20




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 19, 2019


     Certified Document Number:        88078052 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
